Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,108 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would have been obvious over the reference claims. For example, present claim 1 appears broader than patented claim 1, including features recited in patented claim 18. Although the patented claim 1 recites identifying and performing steps, the present steps for generating a first and a second optical image are similar to the subject matter recited as to thereby generate a plurality of optical images, with a plurality including first and second; having a defect is recited as a wherein clause for a specific DOI, and a first set and a second set of optical parameters, being different, are similar to the plurality of optical modes, including the subject matter presented in the wherein clause for optical mode. The steps for generating a first and a second defect detection signal appear to be recited in patented claim 18. The subject matter recited in the present step for determining is similarly recited in the patented selecting step of claim 1 and the determining step of claim 18, with the present feature of better at identifying being described as better than in patented claim 1 and based on the ability on claim 18. The present evaluating step is recited as inspecting in patented claim 1 and determining for inspecting to identify the defect in patented claim 18. Thus, although the language appears to be different, the present subject matter as recited in claim 1 is obviously the subject matter recited in the patented claims. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because whether the area includes the defect is determined. Present claim 2 is interpreted as obvious to subject matter in patented claims 2, 3, 5, 20. Present claim 3 is interpreted as obvious to subject matter in patented claims 3, 20 in view of paragraph [0019] and column 4, lines 31-35. Present claim 4 is interpreted as obvious to subject matter in patented claims 1, 6, 18, 19. Present claim 5 is interpreted as obvious to subject matter in FIG. 2B at column 8, line 44-column 9, line 33. Present claim 6 is interpreted as obvious to subject matter in patented claims 1, 2, 7. Present claim 7 is interpreted as obvious to subject matter in patented claims 1, 18, 19. 
Regarding claim 8, the language appears broader than subject matter in patented claims 1, 2, 3, 5, 18, 20. Patented claim 1 provides for a plurality of optical images, thus first, second, and third optical images are considered generated. Patented claims 2, 5, 18, 20 provide subject matter for inserting a defect. Patented claim 2 provides subject matter for generating optical difference images, with the first and second considered as part of the claimed plurality. Patented claim 18 provides subject matter for detection signals. Patented claims 1 and 18 provide subject matter for the evaluating step. Thus, although the language is not identical, the claims are not patentably distinct from each other given the subject matter presented, which is obviously the subject matter recited in the patented claims. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because whether the area includes the defect is determined. Present claim 9 is interpreted as obvious to subject matter in patented claim 6. Present claim 10 is interpreted as obvious to subject matter in patented claim 5. Present claim 11 is interpreted as obvious to subject matter in patented claims 2, 3, 5, 20. Present claim 12 is interpreted as obvious as a plurality includes a fourth, the present feature of better at identifying being described as better than in patented claim 1 and based on the ability on claim 18. Present claim 13 is interpreted being described as better than in patented claim 1 and based on the ability on claim 18. Present claims 14 and 15 are interpreted as obvious to subject matter presented in claims 3, 20, paragraph [0017], column 3, line 39-column 4, line 3. 
Regarding claim 16, the language appears broader than subject matter in patented claims 1 and  18 and with the language rearranged. While patented claim 18 provides subject matter for generating an optical image, patented claim 1 provides for a plurality of optical images, thus first and second optical images are considered generated. Patented claim 18 provides subject matter for detection signals. Patented claims 1 and 18 both provide subject matter for a first and second set of optical parameters, with patented claim 1 providing subject matter for the identifying step in terms of optical mode. Patented claims 1 and 18 both provide subject matter for inspecting an area on a wafer, with patented claim 18 specifically reciting fabricated. Thus, although the language is not identical, the claims are not patentably distinct from each other given the subject matter presented, which is obviously the subject matter recited in the patented claims. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because inspecting is performed. Present claim 17 is interpreted as obvious to subject matter in FIG. 2B at column 8, line 44-column 9, line 33. Present claim 18 is interpreted as obvious to subject matter presented in claims 3, 5, 20, paragraph [0017], column 3, line 39-column 4, line 3. Present claim 19 is interpreted as obvious to subject matter in patented claims 1 and 18. Present claim 20 is interpreted as obvious to subject matter in patented claims 1, 6, 18. 
The remaining patented claims 9-17, for example, are an obvious variation of computer-implemented subject matter as reasoned above for the similar features presented therein.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would have been obvious over the reference claims, thus, the claims are rejected on the ground of nonstatutory double patenting.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,347,926 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would have been obvious over the reference claims. For example, present claim 1 appears to be modified from patented claim 1. The terms first and second may not exactly match in the patented steps recited, yet an optical image is generated including first and second sets of optical parameters and defect detection signals to subsequently determine the ability of the second set to identify the defect, which is interpreted as being better at, to evaluate an area on a wafer for modifying a value for inspecting the area as in the patented claim. Present claim 2 is interpreted as obvious to subject matter in patented claim 1 at the modifying step for inspecting the area including the difference from patented claim 2. Present claim 3 is interpreted as obvious to subject matter in patented claim 16 also in view of paragraph [0019] and column 4, lines 35-39. Present claim 4 is interpreted as obvious to subject matter in patented claims 1, 13. Present claim 5 is interpreted as obvious to features recited in claims 15-16 including the subject matter in FIG. 2B at column 8, line 44-column 9, line 33. Present claim 6 is interpreted as obvious to subject matter in patented claim 10. Present claim 7 is interpreted as obvious to subject matter in patented claims 6 including a third set as obvious given iterations or repetition of the method. Thus, although the language appears to be different and presented in other independent/dependent claims, the present subject matter as recited is obviously the subject matter recited in the patented claims. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because whether the area includes the defect is determined.
Regarding claim 8, the subject matter appears to be described in patented claims 1, 2, 5, 15, 16, 18, considering that first, second, and third are obtained by generating an optical image using optical parameters from which detection signals are generated with the defect and not being associated with the defect including a difference and similarity check, with the present evaluating step interpreted as the modifying step for inspecting the area to identify the defect. Present claim 9 is interpreted as obvious to subject matter in patented claim 13. Present claim 10 is interpreted as obvious to subject matter in patented claims 4, 11 particularly considering present FIG. 5 components. Present claim 11 is interpreted as obvious to subject matter in patented claim 1 at the modifying step for inspecting the area including the difference from patented claim 2. Present claim 12 is interpreted as obvious subject matter for fourth terms given iterations or repetition of the method. Present claim 13 is interpreted as obvious to patented claims 1, 2, 5, 18 by considering that the ability to identify the defect determined better at identifying. Present claims 14 and 15 are interpreted as obvious to subject matter presented in patented claim 4, paragraph [0017], column 3, line 43-column 4, line 7. Thus, although the language appears to be different and presented in other independent/dependent claims, the present subject matter as recited is obviously the subject matter recited in the patented claims. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because whether the area includes the defect is determined.
Regarding claim 16, the terms first and second may not exactly match in the patented steps recited, yet an optical image is generated including first and second sets of optical parameters and defect detection signals for subsequently inspecting the area of the wafer that has been fabricated based on an integrated circuit design layout as in patented claim 1. Present claim 17 is interpreted as obvious to patented claim 20 including the subject matter in FIG. 2B at column 8, line 44-column 9, line 3. Present claim 18 is interpreted as obvious to patented claim 4. Present claim 19 is interpreted as obvious to subject matter presented in patented claims 5-7, 16-20. Present claim 20 is interpreted as obvious to subject matter presented in patented claim 13. Thus, although the language appears to be different and presented in other independent/dependent claims, the present subject matter as recited is obviously the subject matter recited in the patented claims. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because an area on the wafer is inspected.
The remaining patented claims 8-14, for example, are an obvious variation of computer-implemented subject matter as reasoned above for the similar features presented therein.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would have been obvious over the reference claims, thus, the claims are rejected on the ground of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851